EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford Fritz (Reg. No. 63,406) on 12/15/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for improving video quality, the method comprising: 
receiving original video data comprising frames; 
classifying the frames into at least a first image group and a second image group according to illumination for image enhancement processing of the original video data, wherein frames of the first image group have lower illumination than frames of the second group; 
selecting a first neural network according to an illumination attribute of the first image group and selecting a second neural network according to an illumination attribute of the second image group, among groups of neural networks for image enhancement; and 
generating enhanced video data by processing the frames of the first image group using the first neural network and processing the frames of the second image group using the second neural network; 
wherein the classifying comprises: 
determining the frames as ultra-low illumination images and low illumination images using a neural network for illumination recognition; 
arranging the frames by the ultra-low illumination images and the low illumination images; and 
classifying the frames determined as the ultra-low illumination images into the first image group, and classifying the frames determined as the low illumination images into the second image group.

Claim 2 is canceled.

3. (Currently Amended) The method according to claim 1, wherein the first neural network has a higher complexity than the second neural network.  

4. (Currently Amended) The method according to claim 1, wherein the generating of the enhanced video data comprises rearranging the frames of the first image group processed by the first neural network and the frames of the second image group processed by the second neural network to correspond to the frame arrangement of the original video data.  

7. (Currently Amended) The method according to claim 1, wherein the classifying comprises further classifying general illumination images among the frames of the original 

Claim 20 is canceled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov